El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El Fiscal del Distrito de San Jnan formnLó nna acusa-ción contra Francisco Echavarry y Perfecto Bivera, en los siguientes términos:
“El fiscal formula acusación contra Francisco Echavarry y Per-fecto Rivera, por un delito de Adulteración de Leche (misdemeanor) cometido de la manera siguiente: Los referidos acusados Francisco Echavarry y Perfecto Rivera, allá por el día 21 de agosto de 1930, y en San Juan, P'. R., que forma parte del distrito judicial del mismo nombre, ilegal, voluntaria y maliciosamente, vendían, ofrecían y te-nían en venta, y transportaban como buena, con el fin de dedicarla al consumo humano, leche de vaca, adulterada con agua.
“El referido acusado Perfecto Rivera antes de cometer el delito de Adulteración de Leche, del cual se le acusa en esta acusación, fué condenado por la Corte de Distrito de San Juan, P. R., a pagar-una multa de $100.00 en 25 de septiembre de 1928, por un delito de adulteración de leche, y cuya multa pagó. ’ ’
Llamada la causa para juicio ambos acusados' alegaron ser inocentes. Practicadas las pruebas, la corte absolvió a Echavarry. Con respecto a Bivera su sentencia fué:
“.y declara culpable a Perfecto Rivera, del delito de adul-teración de leche y lo condena a sufrir la pena de seis meses de cár-cel, al pago de $500.00, y la cancelación de cualquier certificado o licencia que tenga para la venta de leche; sin costas, por ser insol-vente.”
No conforme Bivera, apeló. Señala en su alegato dos errores así:
“1. La sentencia es contraria a la ley y a la las pruebas, ya que no hay evidencia suficiente para condenar al acusado, ni del standard o grado legal que la leche debe contener para ser ven-dida de acuerdo con la ley.
“2. La sentencia es nula.
 Examinemos el primero.
De la transcripción de la evidencia resulta que al comen-zar el juicio dijo la defensa:
*924“Nosotros admitimos el informe del perito en cuanto a que la leche salió adulterada y queremos admitir que este acusado no es un reincidente sino que fue condenado anteriormente por un delito de adulteración de leche; el acusado admite que eso es cierto.
“Fiscal: — En otras palabras hace alegaciones de culpabilidad sobre reincidencia.
“Defensa: — Nosotros admitimos que él fue condenado, para los efectos del récord.”
El fiscal no introdujo prueba sobre reincidencia ni sobre el resultado del análisis químico de la leche ocupada. Pre-sentó dos testigos, Víctor M. Morales y José Fonfría. La declaración del primero, que es un inspector de sanidad, fué, en parte, como sigue:
“Q. — Qué sabe en este caso?. R. — En 21 de agosto de 1930, en Puerta de Tierra, municipalidad de San Juan y en la calle de Pe-^o, en un puesto de leche propiedad de Francisco Eehavarry, nos presentamos el inspector José Fonfría y yo a tomar una muestra de leche. Tomamos la muestra en tres botellas, le echamos cinco gotas de formol, las lacramos, sellamos, y rotulamos 'Perfecto Rivera’; las llevamos una al laboratorio, una a la oficina local de sanidad y otra que le dejamos al acusado. — P.—Para qué era ese puesto de leche?— R. — Para la venta. — P.—Cuántas puertas tenía ese puesto ? — R.—Una puerta. — P.—Había gente comprando leche? — R.-—Sí, señor. — P.— De dónde tomaron la muestra? — R.—De una lata de gas que tenía aproximadamente diez litros de leche.- — P.-—Quién despachaba la le-che? — R.—Perfecto Rivera. — P.—De quién era ese puesto? — R.—De Francisco Eehavarry. — P.—La licencia del puesto a nombre de quién estaba ? — R. Francisco Eehavarry. — Fiscal: Nada más.- — -Defensa: P. —Quién comproba allí? — R.—-Una señora y dos o tres'niños. — P.— Cómo se llamaba la señora? — R.—No sé, no le tomé el nombre. — P. Sabe qué cantidad de leche compraba? — R.—No recuerdo. — P.—Y los niños los vió comprando? — R.—Tampoco recuerdo. — P.—No sabe el nombre de los niños? — R.—No, señor. — P.—De dónde tomó usted la muestra? — R.—De una lata ele gas. — P.—Es un recipiente? — R.—Sí, señor.- — Defensa: Nada más.”
Fonfría, otro inspector de sanidad, corroboró a Morales sobre el hecho de haber estado en el puesto y tomado las tres muestras de leche. Nada dijo sobre la venta de leche por parte del acusado. Nada se le preguntó sobre el particular.
*925La prueba de la defensa consistió en la declaración del acusado Rivera y en la de otros testigos que la corroboran. En parte dijo el acusado:
“P. — Esplique al señor Jaez lo que ocurrió ese día con los ins-• peetores de sanidad y la leche. — R.—Ese día 21 de agosto, jueves por la mañana, como a las ocho de la mañana, estábamos en espera de la leche, que no había llegado y a la hora de la llegada de la leche llegó el señor Morales y el señor Fonfría y de la misma leche que se estaba midiendo al recibirla tomaron una nuestra. — P.— En ese momento en que se estaba recibiendo la leche se estaba ven-diendo? — R.—No, señor. — P.—Se estaba ofreciendo en venta? R.— No, señor, estábamos midiéndola para ponerle el lactómetro para saber si estaba a buena prueba para ponerla a la venta.”
Al pronunciar su sentencia, el juez de distrito se expresó así:
“Se ha demostrado en este caso por la prueba de cargo que el depósito estaba abierto al público estando frente de él el acusado Perfecto Rivera y que él vendió leche de una lata de gas, que resultó adulterada con agua.
“En el caso Ríos, 28 D.P.R. 770, el acusado fué absuelto porque allí la leche se tomó de unos porrones y hubo prueba tendente a de-mostrar que esos porrones estaban fuera del establecimiento y el acu-sado no quería que los transportaran dentro y que un policía mismo declaró -que el acusado tenía en la acera de su depósito de leche unos porrones que obstruían el tránsito y que no quería trasladarlos al depósito hasta que fueran inspeccionados por la sanidad.
“Y también hubo prueba en cuanto se refiere a la declaración de la persona a quien el inspector dijo que se había vendido la leche y el propio inspector a repreguntas de la defensa dijo que él- no sabía de dónde se había sacado la leche que se vendía a aquella persona. En esas circunstancias desde luego, que no había prueba para con-denar pero en este caso se ha dicho que la leche se sacaba de la lata y que de allí se vendía y que era un establecimiento abierto al pú-blico para la venta de leche.”
Creemos que en cnanto a la adulteración, la prueba es su-ficiente. La admisión del acusado fué Lecha sin eualifica-eiones.
*926Eh cuanto a la transportación, no hay prueba. 'Sí la hay y resultó contradictoria en cuanto a las modalidades del de-lito: vender, ofrecer y tener en venta. ¿Fué el conflicto bien resuelto? Creemos que sí. Nada revela pasión, pre-juicio o parcialidad, ni error manifiesto. ¿Es la prueba que queda suficiente? Habiendo creído la corte sentenciadora la del fiscal, no puede decirse que deje de demostrar que se tra-taba de un puesto para la venta de leche a cuyo cargo estaba el acusado, en el que existía leche adulterada para la venta y donde había gente comprando, siendo el acusado el que la despachaba, es decir, el que la vendía, de cuyos hechos se in-fiere el de que la venta lo era para el consumo humano.
Vemos el segundo error. Todo lo que sobre él dice el apelante en su alegato es:
“La nulidad de la sentencia en este caso la funda el acusado ape-lante, en lo siguiente:
“A él se le imputó el delito de vender, ofrecer, tener y transpor-tar como buena leche de vaca adulterada con agua, con el fin de dedicarla al consumo humano, (pág. 1 transcript), pero la senten-cia le declara culpable de adulteración de leche, pág. 3 transcript, que es cosa distinta. Este último delito no le fue imputado en la acusación a Perfecto Rivera y, por tanto, él ha sido condenado de un delito del cual no fué informado.
“En tales condiciones, el acusado estima que la sentencia es nula.”
En el caso de El Pueblo v. Bermúdez, 35 D.P.R. 596, 597, esta corte dijo:
“Tampoco tiene razón el apelante en decir que la sentencia no expresa el delito por el cual ha sido condenado pues bien si es cierto que al terminarse el juipio la corte declaró culpable al acusado sin decir por cuál delito, en la sentencia obrante en el libro de mi-nutas de la corte aparece que se le declaró culpable del delito de adulteración de la leche. Es cierto que tal declaración de culpabili-dad es bastante general pero nosotros podemos corregir la sentencia para hacerla más específica y que declare al acusado culpable de tener para la venta leche de vaca adulterada. El Pueblo v. Álvarez, 21 D. P. R. 86; El Pueblo v. Trinidad, 24 D. P. R. 886, y El Pueblo v. Bauzá, 34 D. P. R. 440.”
*927Bastaría esa cita para, aplicándola, concluir que no se trata de nna sentencia nnla, sino errónea, susceptible de ser corregida en apelación. Pero bay más.
Al adoptarse en 1902 el nuevo Código Penal, formando parte de su título XIV que trata de los “Delitos contra la salud y seguridad pública,” existía el artículo 337 que de-claraba constitutivo de delito menos grave el becbo de adul-terar o diluir cualquier comestible .... con el fraudulento propósito de ofrecerlo* o bacer o permitir que se ofreciera en venta como puro o no diluido, o fraudulentamente vender, tener u ofrecer en venta dicbo artículo como no adulterado.
Habiendo en consideración las repetidas adulteraciones de lecbe que tanto daño causaban a la salud de todas las personas en general y en particular a la de los niños, en 1909 la Legislatura enmendó el artículo 337 prescribiendo que en todos los casos en que la bebida adulterada fuere lecbe, se impusiera al culpable de la adulteración, tenencia para la venta o venta de dicba bebida penas de arresto de dos a seis meses, castigando fuertemente la reincidencia. La jurisdicción se confirió exclusivamente a las cortes de distrito.
No fue bastante la reforma para detener las infracciones. La prueba del propósito fraudulento dificultaba el castigo, y al año siguiente la Legislatura pasó una “Ley proveyendo lo necesario para castigar la adulteración de lecbe, ofrecerla o tenerla para la venta” en la que el adulterare.con el fraudulento propósito de ofrecerla,.y el frauóki-lentamente vendiere,.quedaron sustituidos por adul-terare .con la intendón de ofrecerla y por toda persona que la vendiere. Se bajó a un mes el mínimum de las primeras infracciones, pero se mantuvo la pena fijada para los reincidentes. Se mantuvo también la jurisdicción -exclusiva en las cortes de distrito, y se fijó el medio de pro-bar la adulteración o dilución.
*928En 1925 qu.edó derogada la ley de 1911, siendo sustituida por la No. 77, titulada “Ley proveyendo lo necesario para castigar la adulteración de leche y para otros fines,” que es la que rige en la actualidad. Su sección 1 comienza: “'Toda persona que adulterare o diluyere leche y toda persona que la vendiere, ofreciere o tuviere en venta, o que la transpor-tare o almacenare con el fin de dedicarla al consumo hu-mano, .”
Se rebajó aun más la pena fijada para las primeras in-fracciones, pero se conservó la señalada para los reinciden-tes, y se agregó el transporte o almacenaje con el fin de de-dicarla al consumo humano. En el título de la ley se con-servó únicamente la palabra adulteración.
¿Se trata de diferentes delitos, o de uno solo que puede cometerse de varios modos? Si lo primero, habría que co-rregir la sentencia; si lo segundo, ni siquiera sería ello ne-cesario.
Abriendo el volumen segundo de Corpus Juris, lo pri-mero que en su texto encontramos es un trabajo del Pro-fesor Throckmorton de la Universidad de Indiana, sobre “Adulteration.” Se define primero. Luego se trata de las reglas estatutarias y seguidamente de la naturaleza y ele-mentos del delito. De esta parte transcribimos lo que sigue:
“Es un cielito del derecho común vender o suministrar en alguna otra forma efectos alimenticios adulterados que puedan ser nocivos a la salud, o mezclar ingredientes malsanos o nocivos con alimentos o bebidas destinados a alguna persona, ora fueran tales actos come-tidos con malicia o por el mero deseo de lucro.
“La ley que rige los delitos de adulteración o de vender alimen-tos adulterados, en su mayor parte procede de estatutos que definen estos delitos. ■ En muchos casos los estatutos prescriben una manera o modo de determinar si un artículo está adulterado, y si el artículo no llega al límite legal prescrito, deberá considerarse adulterado, aun-que de hecho pueda ser agradable al paladar e inofensivo y quizá no contenga ingredientes extraños.
“Los estatutos se dirigen generalmente contra las ventas de ar-tículos adulterados o contra su posesión con fines de venta, y de con-*929formidad con algunos de los estatutos el uso a que lia de dedicarse el artículo es un elemento pertinente para determinar ■ si la venta es ilegal.” 2 0. J. 3, 4,5.
La parte final del trabajo se titula: “Procesos Crimina-les” y de ella transcribimos:
“Las acusaciones criminales por adulterar alimentos como delito del derecho común se rigen por las reglas relativas a acusaciones por delitos en general del derecho común.
“Las acusaciones o denuncias por vender o poseer substancias adulteradas estando basadas en estatutos que definen el delito, serán consideradas como suficientes si siguen substancialmente las palabras del estatuto bajo el cual son redactadas y alegan todos los hechos y circunstancias necesarios para hacer que el acusado caiga dentro de los términos del estatuto que crea y define el delito.” 2 C. J. 8, 9.
Las citas nos llevan a los tomos 12, 19 y 22 de Oye. Pe ellos nos limitaremos a transcribir las dos que siguen:
“El acto de vender o de ofrecer a la venta es considerado en de-recho como un solo delito y el mero hecho de que se alegue el delito en esa forma en la acusación no hará que ésta sea defectuosa o causa, de duplicidad.” 19 Oye. 1100.
“Es una regla bien establecida de procedimiento criminal que cuando un delito puede ser cometido de varias maneras, la acusación puede en una sola narración imputar su comisión en una o más de las formas especificadas en el estatuto. De tal suerte, cuando el es-tatuto penal menciona varios actos disyuntivamente y prescribe que cualquiera de ellos constituirá el mismo delito y estará sujeto al mismo castigo, una acusación puede imputar uno de dichos actos o todos en forma conjuntiva como que constituyen un solo delito. O, como frecuentemente se expone la misma regla, cuando un estatuto hace que cualquiera de los distintos actos relacionados con el mismo delito general, que estén sujetos a la misma medida y clase de cas-tigo, sean procesables separadamente como distintos delitos, cuando cada uno de ellos haya sido cometido por persona distinta y en dife-rentes ocasiones, ellos pueden, al ser cometidos por la misma persona en el mismo momento, ser alegádos en una sola narración como cons-titutivos de un solo delito; y esto es así aunque no se use una partí-cula disyuntiva en el estatuto, sino una conjunción que tenga signifi-cado disyuntivo.” 22 Oye. 380, 381, 382.
*930Vese, pues, que bajo el título general de “adulteración” se tratan todas las modalidades del delito, habiéndolo hecho así la Legislatura de Puerto Pico en la ley que hoy rige la materia. La adulteración es la base. Por sí- misma sería quizá tiempo y dinero malamente perdidos y nada más. Cuando hecha se introduce la substancia adulterada en el co-mercio de los hombres, realizándose el engaño y el daño a la salud, es que surge en verdad el acto delictivo. Y siendo ello así, no vemos que constituya error el imputar en general el delito de “Adulteración de Leche” como hizo el fiscal en esta causa, aunque en el cuerpo de la denuncia lo que se diga es que se vendió.por el acusado leche de vaca adul-terada, y el declararse al acusado culpable “del delito de adulteración de leche” bajo tal acusación.
En cuanto a la reincidencia, nada dice el apelante en su alegato, y habiéndose admitido que existía la anterior con-dena también por adulteración de leche, existe claramente.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Córdova Dávila no intervino.